Citation Nr: 1140035	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  03-15 129	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to February 1973, including service in the Republic of Vietnam from September 1971 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2002 and August 2004 RO rating decisions.  The July 2002 decision, the RO denied service connection for bilateral hearing loss and for tinnitus.  In the August 2004 rating action, the RO denied service connection for PTSD.

In December 2004, May 2008 June 2009 and July 2010, the Board remanded this case for further development.  

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has been diagnosed with PTSD that is medically attributed to a stressor he experienced during his active service.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2002); 38 C.F.R 3.303, 3.304 (2010); Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for PTSD.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection for a "chronic disease," such as psychoses, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).  

Prior to July 13, 2010, a claimed non-combat stressor must have been established by official service record or other credible supporting evidence - the appellant's uncorroborated assertions were not sufficient to corroborate a non-combat stressor.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Cohen v. Brown, 10 Vet. App. 128 (1997).  However, effective July 13, 2010, 38 C.F.R. §3.304(f) was amended to add a new paragraph, §3.304(f)(3), which provides as follows:

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that:  are received by VA on or after July 13, 2010; were received by VA before July 13, 2010, but have not been decided by a VA regional office as of July 12, 2010; are appealed to the Board of Veterans' Appeals (Board) on or after July 13, 2010; were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 12, 2010; or are pending before VA on or after July 13, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  38 C.F.R. §3.304(f)(3) (2010).

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the Veteran applies, absent congressional or Secretarial intent to the contrary.  See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).   

Here, the Veteran's claim was appealed to the Board before July 13, 2010, and his claim has not yet been finally decided by the Board.  In addition, the Veteran essentially asserts that he was exposed to the type of stressor (hostile military or terrorist activity) contemplated by the regulatory amendments.  Accordingly, the Board finds that the amendments to 38 C.F.R. § 3.304(f) are applicable in this case.  

The Veteran claims service connection for PTSD based on alleged stressors in Vietnam.  The Veteran had active from January 1971 to February 1973.  He also had additional service in the Army National Guard.  His available service personnel records indicate that he was not awarded decorations evidencing combat.  The Veteran's DD Form 214 indicates that his occupational specialty was listed as a supply man and that he served in Vietnam from September 1971 to May 1972.  His DD Form 214 also reflects that his last duty assignment was with the Service Battery, 1st Batallion, 7th Field Artillery, 1st Infantry Division.  

The Veteran's service personnel and treatment records for his period of active service from January 1971 to February 1973 are not available.  The available service treatment records for his Army National Guard service do not show treatment for any psychiatric problems including PTSD.  

The Veteran has reported various stressors.  For example, an October 2003 statement from a psychologist, Dr. M. Young, indicated that he was a fee contractor connected to a VA facility (the Shreveport Vet Center).  Dr. Young noted that the Veteran reported that during his service in Vietnam, he saw two Vietnamese individuals crushed to death when they were run over by a large truck in which the Veteran was riding.  

In a February 2004 response to a PTSD questionnaire, the Veteran reported that in November 1971 his unit was in a convoy traveling in a truck and the driver ran over two people riding on a motorbike.  He stated that the rear of the truck ran over the two people.  The Veteran reported that they stopped and saw that the two people had been crushed.  He indicated that they had to leave in a hurry because of small arms fire.  The Veteran stated that he had served in Quang Tri, Hue, Phu Bai, and Danang, Vietnam.  He reported that his unit was the 1st Battalion, 7th Regiment, 1st Infantry Division.  

A January 2005 statement from Dr. Young noted that the Veteran experienced numerous traumas while in Vietnam.  Dr. Young indicates that the Veteran reported that he had to pick up body parts, load dead soldiers onto helicopters, and that he also saw bodies that had been dead for three or four days.  It was also noted that the Veteran experienced being splattered with another soldier's blood, as well as witnessing the death of women and children.  

A June 2005 VA treatment report reflects that the Veteran stated that he was in Vietnam.  He indicated that he saw two Vietnamese individuals get killed when he was in a convoy.  He stated that he did not know how they got under the truck that killed them.  A June 2005 VA social work assessment report noted that the Veteran served in the Army from January 1971 to February 1973.  The Veteran reported that he served as a bunker guard and that he earned an "E4".  

A May 2007 response from the response from the U.S. Armed Services Center for Unit Research Records (CURR), presently designated as the U.S. Army and Joint Services Records Research Center (JSRRC), indicated that they had researched the unit history submitted by the 1st Battalion, 7th Field Artillery Regiment for the period from January 1, 1971, to December 31, 1971.  JSRRC reported that the history verified that such unit received decorations for its participation in the Republic of Vietnam.  It was noted that the history verified that the unit began its deployment to Germany in September 1971 and that it returned in November 1971.  JSRRC indicated that they were unable to document the convoy incident as described by the Veteran.  

The Board observes that JSRRC was unable to specifically document the Veteran's claimed stressor regarding two people being killed by a truck in a convoy in November 1971.  The Boards notes, however, that the Veteran's report of such incident, as well as his reports of exposure to small arms fire, loading dead soldiers onto helicopters, seeing bodies that had been dead for three or four days, and witnessing the death of women and children, etc., are consistent with the places, types, and circumstances of the Veteran's service.  In short, the stressors reported by the Veteran are the type contemplated by 38 C.F.R. § 3.304(f)(3).  Accordingly, the Veteran's lay testimony is sufficient to establish the occurrence of his stressors.  

The remaining question before the Board, therefore, is whether a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, has confirmed that the claimed stressors are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressors.  

The Board notes, as discussed above, that an October 2003 statement from a psychologist, Dr. M. Young, indicated that he was a fee contractor connected to a VA facility (the Shreveport Vet Center).  The Board observers, therefore, that Dr. Young is clearly a psychologist with whom the VA has contracted.  

In his October 2003 statement, Dr. Young noted that the Veteran reported that during his service in Vietnam, he saw two Vietnamese individuals crushed to death when they were run over by a large truck in which the Veteran was riding.  Dr. Young also referred to the Veteran's combat experiences and his immersion in the death experience during attacks on his convoys.  Dr. Young specifically indicated that the Veteran had been determined to have PTSD as a result of his service in Vietnam.  

Additionally, a January 2005 statement from Dr. Young notes that the Veteran experienced numerous traumas while in Vietnam.  Dr. Young indicated that he reported stressors that included having to pick up body parts and load dead soldiers onto helicopters, and that he also saw bodies that had been dead for three or four days.  It was also noted that the Veteran experienced being splattered with another soldier's blood, as well as witnessing the death of women and children.  Dr. Young commented that the Veteran had PTSD due to his service in Vietnam.  

In a January 2007 statement, Dr. Young also noted that the Veteran was determined to have PTSD as a result of his service in Vietnam.  

The Board further notes that there are several VA treatment reports that included diagnoses of PTSD due to the Veteran's service in Vietnam.  

For example, a June 2005 VA emergency physician note indicated that the Veteran had a history of PTSD and that he was unable to sleep.  It was noted that the Veteran was suffering from flashbacks, depression, and thoughts of jumping off a bridge to commit suicide.  The diagnosis, from a VA physician, was depression with PTSD.  

A September 2005 VA progress noted from a VA physician indicated an assessment that included depressive disorder/PTSD.  

The Board observes that, on balance, the record supports a finding of a diagnosis of PTSD based upon the Veteran's confirmed stressors.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that mental health professionals are experts and are presumed to know the DSM-IV requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis).

Because the Veteran's PTSD diagnosis was based, at least in part, on corroborated stressors, the Board finds that the weight of the evidence demonstrates that the Veteran's PTSD is due to a corroborated stressor event during his service.  Therefore, the Board finds that service connection for PTSD is warranted.  All reasonable doubt has been resolved in favor of the claimant in making this decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to whether service connection for any other psychiatric disorder is warranted, the Board finds that it is not.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  While the Veteran has been diagnosed with psychiatric disorders such as depression and anxiety in addition to PTSD, only his PTSD has been directly attributed to his active service.  There is no evidence of record that any psychiatric disorder, other than PTSD, is related to his period of service.  Accordingly, service connection for an acquired psychiatric disorder other than PTSD is not warranted.


ORDER

Service connection for PTSD is granted.  


REMAND

The remaining issues on appeal are entitlement to service connection for bilateral hearing loss and for tinnitus.  The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

This case was previously remanded by the Board in July 2010, partly to arrange for a review of the Veteran's claims file by the audiologist who examined him in September 2009, pursuant to a September 2009 VA audiological examination, for clarification.  The audiologist was requested to provide an opinion as to whether the Veteran had hearing loss and/or tinnitus that were at least as likely as not either caused by service or worsened by service beyond normal progression.  It was noted that the audiologist was to acknowledge and discuss the Veteran's report of a continuity of symptomatology since service.  The Board indicated that if the audiologist could not so opine without resort to speculation, the RO was to attempt to clarify whether there was evidence that needed to be obtained in order to render the opinion non-speculative and to obtain such evidence.  See Jones v. Shinseki, 23 Vet. App. 382, 290 (2010) (before relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence).  

In an August 2010 statement, the audiologist who conducted the September 2009 VA audiological examination report, indicates that the Veteran's claims file (including medical records obtained) and the July 2010 Board remand were reviewed.  The audiologist reported that according to the Veteran's claims folder, he served as a supply man, a carpenter, and in food services.  It was noted that the Veteran entered active service in January 1971 and that he was released in February 1973.  The audiologist reported that the Veteran's claims folder failed to provide an entrance or separation examination, but that a May 1974 enlistment examination report, for National Guard purposes, documented normal hearing acuity bilaterally with hearing thresholds of no greater than 10 decibels in the right ear and 5 decibels in the left ear.  The audiologist indicated that the Veteran reported that he did not have ear trouble on a medical history form at the time of the May 1974 enlistment examination.  

The audiologist commented that because the Veteran exhibited normal hearing acuity and denied having any ear trouble for over fifteen months post-discharge, it was not likely that the Veteran's current hearing loss was caused by his military service or worsened by his military service beyond the normal progression.  

In this regard, the Board notes that in regard to a claim of entitlement to service connection for hearing loss, the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).

Here, regarding the claim of service connection for tinnitus, the Veteran exhibited normal hearing acuity over fifteen months post-discharge.  The audiologist reported that the Veteran's claims folder also failed to provide any documentation that provides a nexus between service and his complaints of tinnitus.  The audiologist remarked that without additional information to support his claim, insufficient information was available to provide a reasonable assertion that the Veteran's tinnitus was the result of his military service or worsened by service beyond the normal progression without resorting to mere speculation.  

The Board observes that the Veteran contends, essentially, that he has bilateral hearing loss and tinnitus that are related to service.  He specifically alleges that he was exposed to acoustic trauma during service from mortar fire, explosions, and trucks.  He also reports that the onset of his tinnitus was in 1972 or 1973.  The Veteran essentially reports that he has suffered from bilateral hearing loss since his period of service.  

The Board notes that the Veteran is competent to report that he had hearing problems and tinnitus in service and hearing loss and tinnitus since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board also notes that the Veteran's reports as to noise exposure during service appear to be credible.  

The Board observes that the VA examiner, pursuant to the September 2009 statement noted above, did not specifically address the Veteran's report of tinnitus since 1972 or 1973, and his report of bilateral hearing loss since service.  The July 2010 Board remand requested that the examiner acknowledge and discuss the Veteran's report of a continuity of symptomatology, as to his bilateral hearing loss and tinnitus, since service, which clearly did not occur in this case.  Additionally, the Board notes that the VA examiner did not specifically clarify whether there was evidence that needed to be obtained in order to render his opinion, as to the Veteran's claim for service connection for tinnitus, non-speculative.  

Therefore, the Board finds that the Veteran still has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to his claims for service connection for bilateral hearing loss and for tinnitus.  Such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Stegall v. West, 11 Vet. App. 268 (1998).  The Board regrets that a further remand is necessary in this case.  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for bilateral hearing loss and tinnitus since April 2006.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since April 2010 should be obtained.  

2.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service bilateral hearing loss and tinnitus.  He should be provided a reasonable amount of time to submit this lay evidence.  

3.  Schedule the Veteran for a VA examination, by an examiner other than the audiologist who conducted the September 2009 VA audiological examination and provided the August 2010 statement, to determine the nature, onset/etiology of his bilateral hearing loss and tinnitus.  The claims folder must be provided to and reviewed by the examiner.  The examiner should conduct an audiological evaluation, including speech recognition testing, to determine whether he has hearing loss and tinnitus.  If current hearing loss and tinnitus are identified, the examiner should provide an opinion as to whether it is at least as likely as not that any hearing loss and tinnitus were incurred in service, or are the result of exposure to acoustic trauma during the Veteran's period of service.  The examiner must specifically acknowledge and discuss the Veteran's report that his bilateral hearing loss and tinnitus first manifested during his period service, to include his report that his tinnitus began in 1972 or 1973.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  

If the examiner finds that he or she cannot so opine without resort to speculation, the RO must attempt to clarify whether there is evidence that needs to be obtained in order to render the opinion non-speculative and to obtain such evidence.  See Jones v. Shinseki, 23 Vet. App. 382, 290 (2010) (before relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence).  

4.  Then readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


